Title: From Thomas Jefferson to John Shee, 20 December 1807
From: Jefferson, Thomas
To: Shee, John


                        
                            Dec. 20. 07. Washington
                        
                        Th: Jefferson presents his compliments to Genl. Shee & has recieved his favor of the 17th. he requests him
                            to send the box of wine (which contains but 1. doz. bottles sent as a sample) round by the first vessel bound to this
                            place. having recieved a letter on the same subject from mr Woolaston, he had written to the same effect to him
                            yesterday, before the reciept of Genl. Shee’s letter. 
                    